 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOSHUA BLAND,                                   Case No. 1:18-cv-01141-LJO-EPG-HC

12                  Petitioner,                      ORDER GRANTING PETITIONER’S
                                                     MOTION FOR EXTENSION OF TIME TO
13          v.                                       FILE OBJECTIONS TO FINDINGS AND
14   KEN CLARK,                                      RECOMMENDATION

15                  Respondent.                      (ECF No. 30)

16

17         Petitioner is proceeding pro se with a petition for writ of habeas corpus pursuant to 28

18 U.S.C. § 2254. Petitioner has moved for an extension of time to file objections to the findings

19 and recommendation due to limited access to the law library. (ECF No. 30).
20         IT IS HEREBY ORDERED that Petitioner is GRANTED to and including June 4, 2019,

21 to file his objections to the findings and recommendation.

22
     IT IS SO ORDERED.
23

24      Dated:    April 25, 2019                            /s/
                                                     UNITED STATES MAGISTRATE JUDGE
25

26
27

28
